UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Mondaire Jones, Alessandra Biaggi, Chris
Burdick, Stephanie Keegan, Seth Rosen,
Shannon Spencer, Kathy Rothschild, Diana
M. Woody, Perry Sainati, Robert Golub,
Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol
Sussman, and Rebecca Rieckhoff,
individually, and on behalf of all others
similarly situated,

       Plaintiffs,                           No 20 Civ. 6516 (VM)

v.

United States Postal Service, Louis DeJoy,
as Postmaster General of the United States
Postal Service, and Donald J. Trump, as
President of the United States,

       Defendants.



                     DECLARATION OF ROBERT JUSTIN GLASS
       I, Robert Justin Glass, under penalty of perjury and in lieu of affidavit as permitted by 28

U.S.C. § 1746, hereby declare as follows:

       1. I am currently employed by the United States Postal Service as Manager, Operations

           Industrial Engineering, at Postal Service Headquarters in Washington, DC. I am

           currently serving as the Postal Service’s Director of Election Season. I have been

           employed by the Postal Service for 15 years, in which time I have served as an

           industrial engineer and a Plant Manager, as well as overseeing the Postal Service’s

           participation in the 2020 Census.

       2. I am familiar with the above-captioned action. I am familiar with the Postal Service’s

           Election Mail policies and practices, and the Election Mail-related actions the Postal

           Service has taken to facilitate the 2020 election. This declaration is based on my

           personal knowledge, as well as information conveyed to me by other knowledgeable

           Postal Service personnel in the course of my official duties and responsibilities.

Election Mail

       3. The Postal Service defines “Election Mail” as any item mailed to or from authorized

           election officials that enables citizens to participate in the voting process. This

           includes ballots, voter registration forms, ballot applications, polling place

           notifications, and similar materials. This mail qualifies as Election Mail both when it

           is sent to voters from election officials at the state and local levels and when it is

           returned by voters to those officials. This is distinct from “political mail,” which is

           sent by political candidates, political action committees, and similar organizations in

           order to engage in issue advocacy or to advocate for candidates or other things, such

           as initiatives, that may appear on a ballot.



                                                  2
4. States have the responsibility and authority to administer elections. Accordingly, state

   legislatures or state or local officials generally determine how election materials will

   be made available to voters (e.g., through the mail, in-person, online), when such

   materials will be sent out, and how such materials will be designed. Where the mail is

   used, state legislatures, and sometimes election officials themselves, also choose how

   to design ballot envelopes. A ballot envelope’s design includes its shape and size; and

   also includes the content, format, and layout of elements that appear on the outside of

   the envelope. For example, ballot envelopes typically contain some combination of

   the Postal Service’s recommended elements (e.g., official Election Mail logo,

   Intelligent Mail barcode), as well as voter instructions, warnings, an oath, a signature

   block, and additional signature blocks for witnesses. In addition, the states determine,

   or leave it up to state or local election officials to decide, which class of mail to use to

   send mailings to voters (generally either First-Class Mail or Marketing Mail), the cut-

   off times to enter these mailings into the postal network (meaning the timeframes that

   election officials set for their own entry of Election Mail directed to voters into the

   mailstream), deadlines for voters to request ballots and to return completed ballots,

   and whether to provide any tracking for a specific mailpiece (usually via the Postal

   Service’s Intelligent Mail barcode, or a third-party system). Likewise, the states, or in

   some cases the state or local election officials themselves, determine whether to

   prepay return postage for mail-in ballots or other Election Mail that voters must

   return to election officials, or whether to instead require the voters to pay for postage

   themselves. Regardless of whether postage is prepaid by the state/locality or affixed

   by the voter, all Election Mail (including completed ballots) that a voter mails to



                                          3
           election officials is First-Class Mail, unless the voter or state pays for one of the

           Postal Service’s premium services like Priority Mail or Priority Mail Express. 1

       5. Every federal election cycle (including primary elections), the Postal Service

           conducts significant outreach to state and local election officials about how to

           successfully use our services should they choose to utilize the Postal Service as part

           of their election process. Through this outreach, we explain our services and our

           delivery processes; discuss our recommendations and best practices; and provide

           guidance on how election officials can design and send their mailings in a manner

           that comports with postal regulations, improves mailpiece visibility, and ensures

           timely and efficient processing and delivery. These outreach efforts establish points

           of contact between election officials and Postal Service personnel to foster ongoing

           coordination, and also provide repeated opportunities for the Postal Service to address

           questions and discuss our delivery standards, postage-payment options, mailpiece

           design issues, tracking and mailpiece-visibility services, and other matters regarding

           Election Mail.

       6. Each federal election cycle, the Postal Service mails copies of its official Election

           Mail kit, a comprehensive guide to official Election Mail, to thousands of election

           officials nationwide. In 2020, the Postal Service mailed these kits, known as Kit 600,

           to approximately 11,500 election officials. 2 The Postal Service also conducts

           numerous outreach meetings with election officials, sends out written

           communication, and recommends that election officials contact Postal Service


1
  Because ballots being sent by voters back to election officials are individual pieces (not sent in
bulk), and because ballots contain personal handwritten or typewritten information, they cannot
be mailed as Marketing Mail (which has volume minimums and content restrictions).
2
  Kit 600 is also publicly available online at: https://about.usps.com/kits/kit600.pdf.
                                                  4
   mailpiece design analysts to review their Election Mail envelope designs. Also,

   during each election cycle, the Postal Service also assigns talented and experienced

   personnel to serve in temporary positions as Political and Election Mail Coordinators,

   who conduct outreach and serve as the primary points of contact for election officials,

   among other things. Many districts also have members of their staff provide part-time

   coordinator support, splitting duties between their normal jobs and the coordinator

   role. In 2020, the Postal Service has 441 Coordinators, 76 Full-Time and 365 Part-

   time.

7. The Postal Service’s outreach efforts have intensified in 2020 with the expected

   increase in mail-in voting. In May, the Postal Service’s General Counsel sent a

   guidance letter to more than 11,500 election officials and state political parties,

   reiterating several aspects of the Postal Service’s processes and delivery standards

   and highlighting recommendations that would help ensure a successful election

   season. That May letter attached a copy of Publication 632, State and Local Election

   Mail – User’s Guide, which provides further guidance to election officials about the

   Postal Service’s recommendations, key considerations, and the services available to

   them. A copy of the May 2020 letter sent by the Postal Service’s General Counsel is

   attached as Exhibit 1.

8. In July, the General Counsel followed that May letter with a letter to the top election

   official in each state and the District of Columbia, noting instances where, under the

   Postal Service’s reading of that jurisdiction’s election laws, certain state-law

   deadlines may be in tension with the Postal Service’s existing delivery standards and

   recommendations. That letter repeated the Postal Service’s prior recommendation that



                                         5
   voters who choose to use the mail should request their ballots early and should mail

   in their completed ballots at least one week before the election. These

   recommendations are consistent with guidance provided by the Postal Service for past

   elections, including for example the 2016 Presidential Election. Attached as Exhibit

   2 is a letter dated September 23, 2016, which I understand was sent to election

   officials in every state.

9. This year, the Postal Service has already had approximately 42,000 total touchpoints

   with election officials to help facilitate the smooth and orderly conduct of the 2020

   election and we will continue our outreach efforts through Election Day.

10. This year, the Postal Service expanded its leadership taskforce on Election Mail to

   enhance our ongoing work. Leaders of our postal unions and management

   associations have joined this taskforce to ensure strong coordination throughout the

   Postal Service, with state and local partners, and to make sure any concerns can be

   raised and resolved at the highest levels of the organization. Because of the

   unprecedented demands of the 2020 election, this taskforce will help ensure that

   election officials and voters are well informed and fully supported by the Postal

   Service. In addition, on August 21, 2020, the Postal Service Board of Governors

   established a bipartisan Election Mail Committee to actively oversee the Postal

   Service’s processes in support of mail-in voting. The Committee will use its oversight

   role to reinforce the Postal Service’s strong commitment to voting by mail as an

   important part of the nation’s democratic process and will regularly monitor

   execution of our work on Election Mail to ensure that our part of this election process

   is implemented in the most effective way possible.



                                         6
11. One of the most important recommendations that the Postal Service makes to state

   and local election officials is to use one or more methods to distinguish Election Mail

   from other mailpieces, which in turn helps the Postal Service identify Election Mail

   flowing through the postal network so that it can be appropriately treated and

   expeditiously moved (as discussed further below). A primary method of

   distinguishing Election Mail is through the use of the Postal Service’s official

   Election Mail logo:




12. Postal Service employees are trained to identify this logo on Election Mail. Similarly,

   election officials are encouraged to distinguish ballot mailings that they send to voters

   by affixing (or instructing their third-party vendors to affix) Green Tag 191 (image

   below) to containers (e.g., trays or sacks) containing ballots.




                                         7
       13. If Green Tag 191 is affixed to a particular tray or sack of mail when the mail is

           entered into the postal network, the Postal Service knows that the tray or sack

           contains ballots being sent to voters, and ensures that it receives the appropriate

           handling and processing based on our longstanding practices and policies. 3 The Postal

           Service also recommends that election officials identify mail as Election Mail by

           checking a box on the postage statement form that may be used when tendering a

           mailing to the Postal Service. 4 These are three of the primary methods election

           officials may use to identify Election Mail containing ballots for the Postal Service, if

           they choose to identify it; the Postal Service does not require election officials to use

           any of these methods. The Postal Service’s official Election Mail logo and Green Tag




3
  Green Tag 191 can be used only for ballots being sent to voters, and not for any other kind of
Election Mail.
4
  A postage statement is a special form produced by the Postal Service that documents the
number of pieces in the mailing and the postage price for those pieces.
                                                 8
          191 have been in use since the 2012 election. The check box on the postage statement

          form was introduced in 2014 and has been in use since.

       14. These identifiers help increase the visibility of Election Mail as it travels through our

          network, from entry to delivery. The Election Mail logo distinguishes the piece

          through the entire process, and the postage statement form check box and Green Tag

          191 ensure that the Postal Service’s employees and systems recognize a particular

          mailing as Election Mail when it is entered into our network. The Postal Service uses

          these identifiers to help ensure we are following existing processes for handling

          Election Mail. That practice is the same for the upcoming November election as it has

          been in prior ones.

Prioritization of Election Mail

       15. Except where a voter chooses to purchase one of the Postal Service’s premium

          services – Priority Mail (which has a retail price starting at $7.50) or Priority Mail

          Express (which has a retail price starting at $26.35) – completed ballots mailed by a

          voter to an election official are First-Class Mail, just like other single-piece mail such

          as holiday cards and bill payments. Such completed ballots are First-Class Mail

          whether they are prepaid by election officials or mailed with a stamp by the voter.

          States, and sometimes election officials themselves, choose whether to prepay

          postage on behalf of voters on ballots or not. The most common methods of prepaid

          postage for Election Mail are Business Reply Mail, Qualified Business Reply Mail,

          Metered Reply Mail, Permit Reply Mail, or stamps. If election officials choose to use

          Business Reply Mail or Qualified Business Reply Mail, they will only be charged for

          the pieces that are actually returned by voters through the mail.



                                                 9
16. For most U.S. citizens who live abroad but are eligible to vote in U.S. elections, their

   ballots mailed from foreign countries are handled as First-Class Mail once they arrive

   in the United States and enter the Postal Service’s processing network. For general

   elections for Federal office, overseas uniformed services voters, including active duty

   military personnel and their families, may use Priority Mail Express Label 11-DOD,

   DOD Express Mail Label Absentee Ballot, to return their ballots from an Army Post

   Office (APO), Fleet Post Office (FPO), or Diplomatic Post Office (DPO). Where

   Label 11-DOD is used to return a ballot, the ballot will be treated as Priority Mail

   Express when it reaches the United States and enters the Postal Service’s processing

   network. We recommend that other voters who live abroad should return their mail-in

   ballots as early as possible, because domestic delivery timeframes do not account for

   international deliveries, and foreign postal operators may have different delivery

   standards. Acting early is especially important this year because of exigent

   circumstances created by the COVID-19 pandemic. For example, regular postal

   service is currently still suspended with some countries. However, voters living

   abroad may return their ballot at any U.S. embassy, consulate, or Diplomatic Post

   Office (where the ballots would be included in diplomatic mail, which continues

   without disruption). For overseas voters who have authorized access to a military

   base, they may return their ballot at that U.S. military base (where the ballots would

   be included in APO/FPO mail, which continues without disruption).

17. This year, as in years past, election officials who use the mail to provide voters with

   election materials, including blank ballots, may mail such materials to voters as First-

   Class Mail or Marketing Mail. There are some differences between First-Class Mail



                                         10
   and Marketing Mail, although they are processed using the same equipment. Single

   Piece First-Class Mail generally is delivered within a two to five day timeframe,

   meaning two to five days after the mail is entered into the mailstream or collected by

   the Postal Service, while most Marketing Mail is delivered on a three to ten day

   timeframe. First-Class Mail can be transported by air when the mail needs to travel a

   long distance to be delivered, but Marketing Mail is moved only by ground

   transportation. The Postal Service provides automatic forwarding for First-Class

   Mail, but not Marketing Mail. First-Class Mail pieces are also sealed against

   inspection, whereas Marketing Mail is not. These differences between First-Class and

   Marketing Mail are set forth in the Mail Classification Schedule, which is maintained

   on the Postal Regulatory Commission’s website, as well as the Domestic Mail

   Manual, which is a Postal Service regulation.

18. With respect to Election Mail, the differences between First-Class and Marketing

   Mail are relevant only to Election Mail that officials send out to voters, since (as

   discussed above) ballots being returned by voters are, at a minimum, First-Class Mail.

   The Postal Service has, for many years, recommended that election officials use First-

   Class Mail service for all Election Mail. If election officials choose to send out

   Election Mail to voters as Marketing Mail, there is no regulation or formal Postal

   Service policy providing that Election Mail (including ballots) entered as Marketing

   Mail be automatically upgraded to First-Class Mail, even if the mail bears the official

   Election Mail logo. To my knowledge, no such regulation or policy has ever existed.

19. The Postal Service recognizes the importance of Election Mail, however, and has

   policies and established practices to help prevent Election Mail – whether sent by



                                        11
   election officials as Marketing Mail or First-Class Mail – from being lost or delayed.

   For example, the Postal Service uses log sheets that account for and help track

   Election Mail through processing. If a county election board enters a container of

   Election Mail into the postal system on a particular day, that container gets logged by

   Postal employees at each step along the way – in the business mail entry unit, the

   processing facility, and the delivery unit, for example – so that the container can be

   tracked. The Postal Service also uses daily “all clears” to ensure that all Election Mail

   is accounted for within the system. In the all clear process, in-plant support personnel

   in processing or delivery units use a checklist to confirm that mail scheduled or

   “committed” to go out that day has gone out, and anything committed for the next day

   is at the front of the line. Personnel conducting all clears may consult the logs that

   were described earlier, and also check all locations within the facility (e.g., processing

   equipment) to ensure that all pieces of Election Mail in the facility’s possession are in

   the right location. Attached as Exhibit 3 is an example of an “Operational Clean

   Sweep Search Checklist – Political and Election Mail” that USPS personnel routinely

   use as part of the “all clear” procedure.

20. In terms of delivery speed, the Postal Service recognizes that Election Mail, and

   ballots in particular, are time-sensitive. Accordingly, while there is no formal policy,

   the Postal Service has several longstanding practices of prioritizing the expeditious

   processing and delivery of Election Mail, particularly ballots. I have knowledge of

   and experience with these practices both in my current role, and as a Plant Manager

   during the 2016 election.




                                         12
21. Specifically, a longstanding practice within the Postal Service is to devote excess

   First-Class Mail processing capacity to Election Mail, including blank ballots sent out

   to voters. A plant can process a finite amount of mail per day within First-Class Mail

   standards. Where there is not enough First-Class Mail to fill that capacity, we fill it

   with other mail such as Marketing Mail. This is called “advancing.” Although there is

   no formal policy to this effect, it is a longstanding practice to advance Election Mail

   entered as Marketing Mail ahead of all other Marketing Mail. As a result of this

   practice, the delivery timeframes for Election Mail entered as Marketing Mail often

   are comparable to those of Election Mail entered as First-Class Mail. In my

   experience, the majority of Election Mail entered locally as Marketing Mail

   ultimately has a similar delivery speed to First-Class Mail because of “advancing”

   and other Postal Service practices.

22. Another practice is ensuring that Election Mail including blank ballots sent to voters

   is not left behind. If a truck leaving a facility is going to be 100 percent full, we

   prioritize placing the ballots on the truck.

23. In addition to those practices, Postal Service employees also often undertake

   extraordinary efforts to accelerate the delivery of ballots that have been mailed by

   election officials, whether sent using First-Class Mail or Marketing Mail service, or

   by voters very close to or on Election Day. There is no formal Postal Service policy

   discussing this practice, but it is culturally understood within the Postal Service, and,

   in my experience, has been part of Postal Service culture during the whole time I have

   been aware of the Election Mail process.




                                         13
24. The decision to undertake these efforts is generally made at the local level by District

   and/or Plant leadership and staff. The Postal Service’s Area and Headquarters

   leadership and officers have, to my knowledge, always approved of these efforts

   when informed of them. I am unaware of any opposition by management to these

   efforts.

25. An example of the efforts undertaken by the Postal Service’s employees this year

   occurred when New York City mailed thousands of blank ballots to voters on the

   Friday before a Tuesday primary election. When the local Plant Manager and District

   Manager heard about this from the Postal Service’s local Election Mail coordinator,

   they ordered our employees to undertake extraordinary efforts to ensure that as many

   ballots as possible reached the voters before Election Day so they could still be

   returned in time to be counted. After giving that order, they informed their Area Vice

   President, who endorsed the decision and told them to do anything they needed to do

   to deliver the ballots. Postal Service employees then segregated the ballots from the

   other mail and sent them as Priority Mail Express (formerly known as Express Mail),

   the Postal Service’s fastest and most expensive service, so that the ballots moved as

   quickly as possible through our network. This was done at considerable expense to

   the Postal Service, which we did not seek to recover from the election officials.

26. Other extraordinary measures we have undertaken include providing additional

   deliveries during the day and making deliveries on Sundays. Postal personnel,

   including managers, will also personally deliver ballots on a same-day basis to

   election officials throughout Election Day, in recognition of the fact that many local

   election boards require that they must physically receive ballots by a certain time on



                                         14
   Election Day. I have personal knowledge of the fact that on previous Election Days, if

   a state has, for example, a 7 p.m. return deadline, postal employees have been

   instructed to search a facility at 5 p.m. to find every ballot they can so that it can be

   turned over to election officials by the state’s deadline. Again, the Postal Service

   undertakes these extraordinary measures at its own cost, including overtime, fuel,

   mileage, and other similar expenses. During this election season, I am aware that we

   made extra deliveries over the weekend in Georgia and Washington, D.C., to ensure

   to the best of our ability that ballots would be delivered to voters in time to vote in

   primaries, despite mailings by election officials very close to Election Day.

27. I am not aware of anyone in the Postal Service who has disapproved efforts to do

   anything reasonably possible to deliver ballots in time for votes to be counted. To the

   best of my knowledge, Postmaster General DeJoy has not done anything to change

   these practices or expressed any intention to do so. Nor have any other members of

   the Postal Service’s Executive Leadership Team. In sum, I am not aware of anyone

   within the Postal Service expressing any intention to stop, curtail, discourage, or

   interfere with any effort to accelerate the delivery of ballots so they may arrive in

   time to be counted during this year’s election cycle.

28. I expect us to undertake these same extraordinary efforts during the November 2020

   general election when necessary. I fully support these efforts and intend to use my

   position to facilitate them. In fact, this year the Postal Service has implemented

   additional measures to ensure the timely delivery of ballots, as discussed below.

29. For example, on August 18, 2020, Postmaster General DeJoy committed that, starting

   on October 1, 2020, the Postal Service will engage standby resources in all areas of



                                         15
   our operations, including transportation, to satisfy any unforeseen demand related to

   the November general election. His testimony under oath before both the Senate

   Homeland Security and Government Affairs Committee on August 21, 2020, and the

   House Committee on Oversight and Reform on August 24, 2020, confirmed this

   commitment. These “standby resources” will include, as needed, additional staffing,

   additional transportation, extra trips, and expanded mail processing windows. With

   respect to expanded mail processing, the Postal Service’s mail processing machines

   generally have, across the board, unused excess capacity (e.g., idle windows) that we

   can utilize as needed to ensure the timely processing of Election Mail. For example,

   on average, Advanced Facer Canceller Systems (AFCS), which cancel (apply

   postmarks) to letter-sized mail, run less than 8 hours per day (outside of the Peak

   holiday season in December). Operations officers throughout the Postal Service will

   deploy these standby resources as needed.

30. There are practical limitations to what these extraordinary efforts can accomplish. If a

   ballot is mailed from the West coast to the East coast on Election Day, it will be

   impossible for the Postal Service to deliver it on the same day. There are also

   limitations of scale. It may be possible for us to provide same-day delivery for 5,000

   ballots through extraordinary delivery measures, but, as the number increases to

   50,000 or beyond, such special measures become much more difficult.

31. Because of the anticipated increase in voting using the mail due to COVID-19, and

   the inexperience of many state and local election officials in administering an election

   with such a high volume of mail-in ballots, there is a high risk that large mailings

   may be entered close to or on Election Day, as we have already experienced during



                                         16
          some primary elections this year. Such occurrences may strongly test what is

          realistically possible regarding accelerated delivery times, even with heroic efforts

          from the Postal Service.

      32. To help educate election officials about how the mail works and what they can expect

          when using the mail as part of their elections, and as part of our commitment to

          delivering Election Mail in a timely manner, in addition to publishing comprehensive

          guidance materials on our website (usps.com/votinginfo), we regularly communicate

          with election officials by letter, phone, meetings, and otherwise to educate them on

          our processes, procedures, and recommended best practices, including recommended

          mailing timeframes, using First-Class Mail, and using available labeling tools to

          increase visibility and tracking for Election Mail. This communication strategy has

          not changed since Postmaster General DeJoy took office. However, this year, the

          frequency of communications between the Postal Service and election officials has

          increased, because of the need to address challenges stemming from the COVID-19

          pandemic.

Ballot Cancellation

      33. A postmark is an official Postal Service imprint applied on the address side of a

          stamped mailpiece. A postmark indicates the location and date the Postal Service

          accepted custody of a mailpiece, and its primary purpose is to cancel affixed postage

          so that it may not be reused (thereby providing some revenue assurance for the Postal

          Service). Cancellation is not required for mailpieces that bear a permit, meter,

          precancelled stamp for postage, or for pieces with an indicia applied by various

          postage evidencing systems, because this type of postage is not at risk of being



                                               17
   reused. As such, the Postal Service’s mail processing system is not designed to cancel

   every single mailpiece that flows through the system.

34. It has, however, been the Postal Service’s policy for several years to “cancel”

   (commonly understood by the public as “postmark”) all ballots returned by voters,

   regardless of the method of payment used; this policy remains in place. For example,

   if a mailpiece comes in that is permitted or metered and, if it is identifiable as a ballot,

   the Postal Service will still try to “cancel” or “postmark” that mailpiece. This policy

   is in recognition of the importance that many states place on a postmark, as a means

   of validating that the ballot was returned on time.

35. Letter-sized mail is typically cancelled using an AFCS machine at a plant. Based on

   my own knowledge of the Postal Service’s inventory of AFCS machines, including

   removals prior to Postmaster DeJoy’s August 18, 2020 direction to suspend such

   activity, and the processing capacity of those machines, the Postal Service has

   sufficient AFCS capacity to handle all ballots during this year’s election. In general,

   most processing plants run AFCS machines only from 4 p.m. to about 11 p.m.,

   meaning that these machines typically have many extra hours of processing capacity

   that can be used, for example, to cancel ballots.

36. During the Postal Service’s regular operations, some mail bypasses the cancellation

   machine, like trays of prepaid (usually metered) mail. Even for mail that runs on the

   cancellation machine, there are some mailpieces that the machine cannot read or

   apply a cancellation mark to, for instance if the piece is overly wet or crumpled.

   Those mailpieces enter the “reject” or “return” processing flows. The “reject” or

   “return” mail is ordinarily moved through processing without applying a cancellation



                                         18
   mark. However, during election season, if a cancellation machine rejects a mailpiece,

   and that mailpiece is identifiable as a ballot, then the ballot is cancelled by hand

   before continuing through processing. In addition, as discussed further below, the

   Postal Service recently began using dedicated ballot monitors to ensure that all ballots

   are, to the extent possible, being identified and cancelled, either by machine or by

   hand.

37. There are limited instances where the Postal Service may not be able to attempt

   “postmarking” or “cancellation” on a ballot. For example, many businesses and other

   bulk mailers send mail in bulk-mailing trays containing roughly 400 pieces each.

   These trays often consist primarily of metered mail, which does not require

   cancellation. As such, these trays of metered mail generally bypass the cancellation

   machines and are entered directly into sorting machines. This means a ballot mailed

   from an office or similar location that has primarily metered outgoing mail that is

   entered into the mailstream in trays would not receive a cancellation unless a Postal

   Service employee recognized the ballot within the tray and separated it for

   cancellation.

38. There are other reasons a ballot might not receive a legible cancellation mark. For

   example, occasionally two pieces may be stuck together when they are run through

   the machine, or the ink in a given cancellation machine may smear.

39. In order to minimize these issues, the Postal Service has modified its regular

   processes to maximize the likelihood that a ballot is cancelled. These measures

   include making extra efforts to hand cancel ballots that are rejected by automated

   cancellation machines and training Postal Service employees to recognize ballots



                                         19
   using the official Election Mail logo to make sure that these mailpieces are cancelled.

   This year, for the first time of which I am aware, the Postal Service also began

   utilizing ballot monitors in every processing facility to monitor the postmarking

   process and ensure all processes are being adhered to properly with a goal to

   minimize any missed postmarks on ballots. For the week before the November

   general election and through Election Day, each facility will have a ballot monitor

   who is fully familiar with processing operations and the procedures that should be

   followed for cancelling ballots.

40. In order to successfully implement the ballot postmarking processes, Postal Service

   employees must recognize a mailpiece as a ballot. To help Postal Service employees

   recognize ballots in the mailstream, the Postal Service has recommended (and

   recommends again this year) that election officials include the official Election Mail

   logo on the ballot envelope, as well as other identifiers discussed above. Because

   return ballots can be mailed from anywhere in the country, the use of the universally

   recognized official Election Mail logo is particularly important for visibility. A Postal

   Service employee may not be familiar with the appearance of a ballot for King

   County, Washington, for example, but would recognize the official Election Mail

   logo. Election officials are not required to include these identifiers, but, without them,

   it is significantly more difficult for the Postal Service to identify and cancel ballots.

41. In this election cycle, the Postal Service has intensified its efforts to improve the

   postmarking process by convening a Postmark Team that has worked to identify and

   correct potential process deficiencies, and has updated Processing Operations

   Management Orders, Stand Up Talks, and Standard Work Instructions. This team also



                                          20
   recommended the use of ballot monitors, who have been used successfully in several

   of the later primary elections in 2020 and will be in place for the November general

   election.

Ability of the Postal Service to process Election Mail

42. The Postal Service typically delivers well over 400 million mailpieces per day. In

   2019, the Postal Service delivered an average of 472 million mailpieces per delivery

   day. Even if every registered voter in the United States were to vote by mail this year

   (which, based on available data, would total around 155 million mailed-in ballots),

   their ballots would represent only a tiny portion of the total mail volume that the

   Postal Service handles. Currently, even with the anticipated increase in the use of

   voting by mail, the Postal Service is projecting that only two to five percent of total

   volume in October and November will be Election Mail. However, to help ensure that

   all Election Mail can be delivered on time, and to mitigate the impacts of any surges

   in Election Mail sent in the days immediately before Election Day, the Postal Service

   is actively encouraging voters and election officials to act early to allow enough time

   for voters to request, receive, complete, and return their ballots.

43. There will be surges in Election Mail volume near the November general election

   date, but we experience these types of mail surges regularly for things such as

   monthly billing cycles, holidays, and the 2020 Census, and we are prepared for them.

   We expect less total volume during the entire election season of October to

   November than during the peak mailing season, which begins after Thanksgiving and

   extends into early January. Peak in 2019 was projected to have around 13 billion

   mailpieces. During the peak week of the holiday season, the Postal Service expected



                                         21
   2.5 billion pieces of First-Class Mail, not counting any Marketing Mail. If every

   registered voter was to receive an application for a mail-in ballot and return it via

   mail, then receive a mail-in ballot and also return it by mail, the total volume handled

   by the Postal Service for all four legs in this scenario would total around 640 million

   pieces, which is roughly 25 percent less than the peak seven days handled by the

   Postal Service. The Postal Service’s routine, data-based reductions in the number of

   sorting machines in facilities, and other reductions in equipment, are done

   conservatively, with anticipated surges in mind and accounted for. In my time as a

   Plant Manager, equipment was removed routinely due to declining mail volume, and I

   am not aware of any policy change or change to this practice this year, other than the

   recent pause to the practice ordered by Postmaster General DeJoy until the November

   election is over.

44. While the COVID-19 pandemic presents challenges for the Postal Service due to

   decreased availability of Postal Service workers, we have worked with the Postal

   Service’s unions to bring on additional workers and are confident that we will have

   the workforce we need. We have plans in place to respond to the continued negative

   impact of COVID-19 and are making plans to rapidly respond to crises that may

   occur, including spikes in COVID-19-related absences.

45. The Postal Service’s most significant concerns with respect to this election are

   envelope design, including ballot envelope design, because poorly designed

   envelopes can impact processing and cause improper delivery; and the state’s mailing

   timeframes or deadlines, particularly those deadlines and timeframes that may have

   changed or be changed near Election Day in light of circumstances resulting from the



                                        22
